Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to
                             Illinois Official Reports                         the accuracy and
                                                                               integrity of this
                                                                               document
                                    Appellate Court                            Date: 2018.06.14
                                                                               11:16:12 -05'00'




    Board of Trustees of the University of Illinois v. Illinois Educational Labor Relations
                             Board, 2018 IL App (4th) 170059



Appellate Court         THE BOARD OF TRUSTEES OF THE UNIVERSITY OF
Caption                 ILLINOIS, Petitioner, v. THE ILLINOIS EDUCATIONAL LABOR
                        RELATIONS BOARD and UNIVERSITY PROFESSIONALS OF
                        ILLINOIS, LOCAL 4100, IFT-AFT, AFL-CIO, Respondents.



District & No.          Fourth District
                        Docket No. 4-17-0059



Filed                   April 16, 2018



Decision Under          Petition for review of order of Illinois Educational Labor Relations
Review                  Board, No. 2016-RS-0006-S.



Judgment                Reversed.


Counsel on              R. Theodore Clark Jr., James J. Powers, and Kelly A. Coyle, of Clark
Appeal                  Baird Smith LLP, of Rosemont, for petitioner.

                        Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                        Solicitor General, and Christina T. Hansen, Assistant Attorney
                        General, of counsel), for respondent Illinois Educational Labor
                        Relations Board.

                        Stephen A. Yokich, of Dowd, Bloch, Bennett, Cervone, Auerbach &
                        Yokich, of Chicago, for other respondent.
     Panel                    JUSTICE KNECHT delivered the judgment of the court, with
                              opinion.
                              Justices DeArmond and Turner concurred in the judgment and
                              opinion.


                                               OPINION

¶1         The Board of Trustees of the University of Illinois (Board of Trustees) seeks direct
       review of a decision of the Illinois Educational Labor Relations Board (Board), finding
       department chairs at its Springfield campus were entitled to be included in a bargaining unit
       consisting of all tenured and tenure-track faculty. The Board of Trustees argues we should
       reverse the Board’s decision because it is based on a clearly erroneous determination the
       department chairs are not managerial employees, supervisors, or confidential employees as
       defined by the Illinois Educational Labor Relations Act (Act) (115 ILCS 5/2(g), (n), (o)
       (West 2016)). The Board’s determination the department chairs are not managerial
       employees is clearly erroneous. We reverse.

¶2                                         I. BACKGROUND
¶3                               A. Overview of the University of Illinois
¶4         The University of Illinois (University) is a large public institution, employing
       approximately 23,000 persons on three main campuses. The three main campuses are located
       in Urbana-Champaign, Chicago, and Springfield. The University system is governed by the
       University of Illinois Statutes (University Statutes). The University Statutes set forth the
       policies and procedures of the University and defines the structure, positions, and functioning
       of the University.
¶5         The Board of Trustees is the governing body of the University system. The Board of
       Trustees elects a president, who serves as the University system’s chief executive officer. At
       each campus, a chancellor/vice president serves as the chief executive officer. The
       chancellor/vice president oversees campus affairs. Each campus also has a provost/vice
       chancellor, who serves as its chief academic officer. The provost/vice chancellor oversees the
       faculty and academic affairs as well as manages the budget for the functions he or she
       oversees.
¶6         Each campus is comprised of several academic colleges. Each academic college covers a
       broad academic area of study. The University’s Springfield campus is divided into four
       academic colleges: (1) the College of Liberal Arts and Sciences; (2) the College of Education
       and Human Services; (3) the College of Public Affairs and Administration; and (4) the
       College of Business and Management. A dean oversees each college, including its academic
       programs, faculty, and the infrastructural aspects of the college.
¶7         Each college is divided into smaller areas of study, called departments. The department is
       the primary unit of education and administration within the University. Each department has
       an executive officer, called the department head or chair.




                                                  -2-
¶8        The University system operates under a “shared governance” model, meaning the faculty,
       administrators, and Board of Trustees share in the governance of the institution. The
       University Statutes provide:
              “As the responsible body in the teaching, research, and scholarly activities of the
              [u]niversity, the faculty has inherent interests and rights in academic policy and
              governance. Each college or other academic unit shall be governed in its internal
              administration by its faculty ***. Governance of each academic unit shall be based on
              unit bylaws established and amended by the faculty of that unit. The bylaws shall
              provide for the administrative organization and procedure of the unit ***. Except that
              they may not conflict with these Statutes, or other specific actions of the Board of
              Trustees, or with the bylaws of a unit which encompasses it, the details of the bylaws
              are left to the faculty of the unit.”

¶9                              B. Certification of Tenure-System Faculty
¶ 10        In February 2015, the Board’s executive director certified the University Professionals of
       Illinois, Local 4100, IFT-AFT, AFL-CIO (Union), as the exclusive representative of a
       bargaining unit of tenured and tenure-track faculty employed at the University’s Springfield
       campus. The certification specifically excluded department heads and chairs and all
       managerial employees, supervisors, and confidential employees as defined by the Act.

¶ 11                         C. Majority-Interest Representation Petition
¶ 12       In May 2016, the Union filed a majority-interest representation petition, seeking to add
       28 employees at the University’s Springfield campus with the title of department chair to the
       existing tenure-system faculty bargaining unit. The Board of Trustees opposed the petition,
       asserting the department chairs were ineligible for membership because they were
       managerial employees, supervisors, and/or confidential employees as defined by the Act.

¶ 13                                    D. Administrative Hearing
¶ 14       In June 2016, an administrative law judge (ALJ) conducted a three-day hearing. The
       Board of Trustees presented the testimony of six witnesses: (1) Renee Taylor, vice provost
       for faculty affairs and professor of occupational therapy at the University’s Chicago campus;
       (2) Leonard Branson, accountancy department chair at the University’s Springfield campus;
       (3) Rassule Hadidi, management information systems head and former department chair at
       the University’s Springfield campus; (4) James Ermatinger, provost/vice chancellor for
       academic affairs and interim dean of the College of Public Affairs and Administration at the
       University’s Springfield campus; (5) Hanfu Mi, dean of the College of Education and Human
       Services at the University’s Springfield campus; and (6) Lucia Vasquez, acting dean of the
       College of Liberal Arts and Sciences at the University’s Springfield campus. The Union
       presented the testimony of five current or former department chairs at the University’s
       Springfield campus: (1) Deborah Anthony, legal studies department chair; (2) Amy McEuen,
       biology department chair; (3) Heather Bailey, history department chair; (4) Richard
       Gilman-Opalsky, political science department chair; and (5) Kristi Barnwell, history
       department chair and vice president of the tenure-system faculty bargaining unit. The parties
       also presented various exhibits, including, inter alia, the following relating to the Springfield
       campus: (1) the University Statutes, (2) the faculty personnel policy, (3) the collective

                                                   -3-
       bargaining agreement between the University and its graduate assistants, (4)
       grievance-arbitration procedure proposals relating to the first contract of the tenure-system
       faculty bargaining unit, and (5) departmental faculty bylaws.

¶ 15                     1. Departments at the University’s Springfield Campus
¶ 16       Within the four colleges at the University’s Springfield campus are 32 academic
       departments, which employ 193 full-time faculty members and 165 part-time nontenure
       faculty members (adjuncts). The Springfield campus has 28 department chairs. The 28
       department chairs serve 30 academic departments. The two remaining departments are served
       by department heads. The Union did not seek to add employees with the title of department
       head to the tenure-system faculty bargaining unit.

¶ 17                       2. The Selection and Removal of Department Chairs
¶ 18       The University Statutes provide department chairs are appointed annually by the Board of
       Trustees on recommendation of the president and the chancellor/vice president after
       consultation with the dean of the college and the executive committee of the department
       concerned. A department’s executive committee is elected annually by and from a
       department’s faculty.
¶ 19       Each department, through its bylaws, sets provisions for the selection of proposed
       department chairs. Generally, chairs are selected from and by the department faculty for one
       or more three-year terms, after which they resume their regular faculty role. In some
       departments, chairs rotate terms among the tenured faculty. Other departments have
       long-standing chairs who are chosen based on their seniority within the department. In other
       cases, a dean may solicit nominations and deliver ballots to the department’s tenure-system
       faculty to select their choice for chair by a majority vote. Although not required, chairs
       normally are tenured faculty members. Anthony explained her department typically chooses
       a tenured professor because chairs might “have to stick their neck out a little bit,” and
       nontenured professors are “in a more vulnerable position in doing that if they’re trying to
       represent the department to administration.”
¶ 20       After the faculty has selected their proposed department chair, the dean will review the
       faculty’s selection. The dean rarely rejects the faculty’s selection. If the faculty’s selection is
       rejected, the department may hold another vote, or the dean may elect to either appoint a
       chair or have the dean’s office provide administrative support to the department. The provost
       and the Board of Trustees must also approve the faculty’s selection. Taylor explained, while
       the appointment of a chair involved significant collaboration with a department’s faculty, the
       Board of Trustees did not allow the faculty to directly appoint a chair because the chair was
       also responsible for carrying out the agendas of the college and the University.
¶ 21       Each department, through its bylaws, also sets provisions for the removal of department
       chairs. Removal of a chair normally requires concurrence of both the department and the
       dean. A dean can remove a chair without consent from the department’s faculty. A dean can
       object to a faculty’s vote to remove a chair. If the dean objects to the faculty’s vote to remove
       a chair, the faculty may override the dean’s wishes by a majority vote to remove.




                                                    -4-
¶ 22                            3. The Responsibilities of Department Chairs
                                    as Provided in the University Statutes
¶ 23        The University Statutes provide department chairs “shall be responsible for the
       formulation and execution of departmental policies and the execution of University and
       college policies insofar as they affect the department.” Chairs are required to:
                “(1) report on the teaching and research of the department; (2) have general oversight
                of the work of students in the department; (3) collaborate with the executive
                committee in the preparation of the budget and be responsible for the expenditure of
                departmental funds for the purposes approved by the executive committee; and (4)
                call and preside at meetings of the executive committee and at meetings of the
                department faculty of which there shall be not fewer than one in each academic year
                for consideration of questions of departmental governance and educational policy.”
¶ 24        The University Statutes provide department chairs have the power to “act independently
       in such matters as are delegated to the chair by the executive committee.” A department chair
       is ex officio a member and chair of the executive committee. When the executive committee
       is in session to evaluate the chair’s performance, the chair does not partake in the session and
       the committee is chaired by a different committee member.
¶ 25        The University Statutes provide both the department chair and the executive committee
       “are responsible for the preparation of the budget and for such matters as may be delegated to
       them by the faculty of the department.” The chair “together with the executive committee is
       responsible for the organization of the work of the department and for the quality and
       efficient progress of that work.”
¶ 26        Taylor described the roll of the executive committee as a committee that advises the chair
       on a range of issues. She also indicated the chair has the ultimate authority as a decision
       maker.

¶ 27                        4. The Responsibilities of Department Chairs
                            as Provided in the Faculty Personnel Policy
¶ 28      The faculty personnel policy in effect at the University’s Springfield campus provides:
             “Department administrators, irrespective of whether they are called [d]irectors or
             [c]hairs, have similar functions and responsibilities. Functions of department
             administrators are the following: provide effective leadership for faculty in the
             department/division; assume responsibility for seeing that decisions assigned to the
             department/division by university policies and procedures are made and
             communicated to others in the [u]niversity; convey recommendations concerning
             such matters as curriculum development, budgetary requests, position requests,
             multi-year schedules, and faculty development activities. Responsibilities of
             department administrators include overseeing, supervising[,] and/or coordinating the
             following: the work of faculty in the development of department curriculum,
             educational philosophy[,] and academic standards and the department’s long-term
             planning efforts; coordinate formal reviews of degrees and certificates (if applicable),
             oversee preparation of documents for follow-up and accreditation review, prepare
             documents for curricular changes, catalog revisions and other documents necessary to
             convey the department’s curricular plans; develop multi-year course schedules and

                                                  -5-
              staffing plans for curricular delivery, consistent with institutional priorities and
              student needs. Prepare annual course schedule documents and faculty assignment
              summary sheets for faculty approval, and coordinate curricular delivery and make
              recommendations about non-instructional assignments; lead and participate in the
              selection and development of full and part-time faculty; oversee faculty searches in
              accordance with [u]niversity polices and procedures; develop and coordinate student
              recruitment, retention, advising[,] and service activities of the unit; implement and
              monitor admissions, student progress[,] and closure requirements of the department’s
              degree(s) and certificates(s) (if applicable), as well as professional certification or
              registration of students; represent the department(s) to external organizations and
              groups, inter-institutional activities and accrediting agencies; lead the department(s)
              in developing budget requests and priorities and approve expenditures according to
              them; oversee selection and supervision of the department graduate assistants and
              student workers as appropriate; direct the work of support staff; communicate
              information to and from the dean and appropriate governance bodies and report the
              results of department actions and deliberations; ensure representation of the
              department(s) on appropriate [c]ollege-level committees; represent department(s) at
              [c]ampus and [u]niversity level meetings; lead the development of public affairs
              activities in the department(s) and the offering of general education courses; oversee
              students’ clubs, honorary societies, advisory committees, etc.”
¶ 29       The faculty personnel policy further provides that the necessary amount of support
       required of department chairs will depend on a variety of factors relating to the department
       being administered, such as the number of degree programs available.

¶ 30                                     5. Leadership Meetings
¶ 31       Department chairs are required to attend their respective colleges’ cabinet meetings. The
       college cabinet consists of the dean and the chairs. At the cabinet meetings, the dean and
       chairs discuss various issues concerning the college, including the budget, the direction of the
       college, faculty resources, and strategic and policy issues. A dean may task chairs with
       handling various assignments delegated from the provost’s office.
¶ 32       After the union certification of tenure-system faculty, department chairs attended a
       meeting with the labor relations representative and the University’s labor relations lawyer. At
       the meeting, they discussed the need for “confidentiality concerning the position of the
       administration vis a vis the Union.” They also discussed acceptable communication between
       the chair and other faculty members, such as the need to avoid any discussion of whether a
       particular faculty member had signed a union card.

¶ 33                                        6. Adjunct Faculty
¶ 34       Department chairs initiate the hiring of adjunct faculty. Chairs first determine whether the
       need for additional classes exists based on enrollment and the course load of tenure-system
       faculty. Some departments hire the same adjuncts on a regular basis. In other departments,
       when the need to hire adjuncts arises, the chair finds a suitable candidate through referrals or
       other means, without faculty input. In some departments, the chair consults with the
       tenure-system faculty concerning the selection of adjuncts. In all cases, whether an adjunct
       candidate is chosen unilaterally by the chair or by faculty consensus, the chair makes a

                                                  -6-
       recommendation to the dean, who is the hiring authority. The dean rarely, if ever, declines to
       hire a recommended candidate.
¶ 35       Department chairs are responsible for evaluating adjunct faculty. Some department chairs
       evaluate adjunct faculty and make decisions regarding whether to retain or rehire them
       without faculty input. A chair’s decision as to whether to retain an adjunct is not subject to
       approval by the dean.

¶ 36                                     7. Graduate Assistants
¶ 37       Department chairs oversee graduate assistant hiring. Department committees are
       delegated with the responsibility of selecting graduate assistants. Chairs are required to sign
       off on a committee’s selection. The selection of graduate assistants must be approved by the
       dean, though the dean rarely rejects the chair’s recommendation.
¶ 38       Department chairs are responsible for supervising, or choosing a supervisor for, each
       graduate assistant. Chairs are also responsible for reviewing and evaluating the work of
       graduate assistants. Chairs typically prepare evaluations and submit them to the dean and the
       provost, who must sign off on the evaluations. As with adjuncts, chairs need not consult with
       other faculty in the department when deciding how to evaluate a graduate assistant’s work.

¶ 39                                    8. Tenure-System Faculty
¶ 40       Tenure-track faculty hiring follows a specific process. First, the department chair must
       obtain approval, through the dean, to create or maintain a tenure-track position. If the chair
       obtains approval, the department forms a search committee, which prepares a search plan
       setting forth how it will search for and select candidates and submits it to the dean for
       approval. Upon approval of the plan, the search committee advertises and recruits for the
       position, vets candidates, and ultimately recommends three candidates to the dean. In some
       departments, the chair serves on the selection committee and is responsible for preparing the
       search plan, appointing faculty to serve on the selection committee, and ensuring the proper
       selection process is followed. In other departments, the chair need not serve on the selection
       committee but still must sign the search committee plans or reports. The dean makes the final
       candidate selection, conveys the offer of employment, and negotiates salary with the
       incoming candidate.
¶ 41       A department-level personnel committee conducts tenure-system faculty evaluations.
       While department chairs are not required to serve as chairs of the personnel committee,
       chairs remain responsible for ensuring the department conducts the evaluation process as
       prescribed by the University. The personnel committee reviews each faculty member,
       including the chair, in the areas of teaching, service, and research. A recommendation letter
       is then prepared summarizing the committee feedback and rating, identifying whether the
       faculty member is recommended for “no merit,” “merit,” or “extra merit.” The chair
       typically, but not always, prepares the letter.
¶ 42       Faculty evaluations are reviewed by a college-level committee, in accordance with
       campus-wide standards and college merit pay policies and procedures. In the College of
       Business and Management, for example, the executive committee, comprised of one elected
       member—typically the chair—from each department in the college, makes merit pay
       decisions. The executive committee reviews all of the recommendations submitted by each


                                                  -7-
       department and makes its own determination of which faculty members to nominate for
       salary increases. Those nominations are submitted to the dean, who in most cases accepts the
       recommendations and submits them to the provost.

¶ 43                                    9. Departmental Budgets
¶ 44       Department chairs operate as the fiscal officers responsible with managing their
       department’s operational budget. Each department has an operational budget, which usually
       consists of approximately $2000. Because of their fiscal responsibilities, chairs are required
       by statute to submit a statement of economic interests to the Secretary of State each year.
       Chairs may disburse money from the operational budget for any reasonable purchases in
       accordance with University rules without approval from the dean. For example, the
       operational budget may be used to cover the costs of laboratory supplies, office supplies, and
       computer equipment, or to cover the costs associated with special events. In some
       departments, the faculty decides by consensus how to spend the funds. Any requests to use
       the funds for purposes outside the norm must be approved by the dean.
¶ 45       Department chairs also manage a department fund consisting of a portion of the proceeds
       obtained through online course fees. The money may be used only for expenditures related to
       online instruction, such as purchasing computer equipment to facilitate a course offering or
       granting stipends for course development. The management information systems
       department’s annual online budget is approximately $20,000 to $25,000. Chairs may solicit
       faculty input on how to expend the funds. A chair must submit a request to expend the money
       to the dean, who typically approves the request.
¶ 46       Each department also has access to professional development funds through the
       chancellor’s office. Faculty may apply for these funds to cover certain expenses, such as the
       cost of attending or presenting at a professional conference. The chair is not involved in
       approving disbursement of these funds.

¶ 47                            10. Course Scheduling and Accreditation
¶ 48       Department chairs are responsible for ensuring department course schedules are prepared
       and submitted to the dean. Chairs typically prepare the schedule, taking the previous year’s
       schedule and faculty preferences into account. In some departments, the chair must consult
       with other department chairs to compare schedules and ensure course requirements do not
       conflict. In some cases, chairs prepare the schedule at faculty meetings.
¶ 49       On occasion, chairs must ask faculty to adjust their scheduling preferences to ensure the
       necessary balance of course offerings. Conflict amongst faculty concerning scheduling
       preferences is typically resolved collectively between the chair and the concerned faculty
       members. In the event a conflict cannot be resolved, Gilman-Opalsky testified he did not
       believe he had the authority to force a faculty member to teach a particular class. Conversely,
       Hadidi testified to an incident where a faculty member left the University after Hadidi told
       the faculty member, who refused to teach an online class, “that this is the direction that we
       are going” and “[i]f you are here you need to teach online.”
¶ 50       Department chairs oversee their programs’ formal reviews and accreditation reporting.
       Chairs receive data concerning their departments, which must be analyzed and evaluated.
       Chairs may assign this task to faculty members, but the chair is responsible for submitting the


                                                  -8-
       department’s internal evaluation. Chairs must assure accreditation reports are completed.

¶ 51                           11. Student Recruitment and Retention
¶ 52       To further the University’s goals of increasing the student body, department chairs are
       expected to coordinate a representative from their department to be present at University
       events. To help retain students, chairs are also expected to lead faculty by encouraging
       student mentorship.

¶ 53                       12. Complaints, Grievances, and Disciplinary Issues
¶ 54        Department chairs currently handle disputes between faculty and informal complaints
       raised by students and University support staff. Chairs may take a variety of different actions
       to resolve the disputes and complaints. If a dispute or complaint cannot be resolved with the
       department chair, it is referred to the dean’s office.
¶ 55        The Board of Trustees and the Union are in the process of bargaining the tenure-system
       faculty’s first contract. During bargaining, the Board of Trustees offered two proposals and
       the Union offered a counterproposal concerning the contract’s grievance-arbitration
       procedure. Under the Board of Trustees’ first proposal, the grievance-arbitration process
       would begin by a faculty member filing a written grievance with its department’s chair or
       head. After the chair or head rendered a written decision, the faculty member could appeal
       the decision to the dean of the college in which the faculty member was appointed. The
       Union’s counterproposal provided the grievance-arbitration process would begin with a
       faculty member informally discussing the situation with his or her “immediate supervisor.” If
       the informal conference did not prompt a solution, the faculty member would be allowed to
       file a formal written grievance with the vice chancellor of academic affairs. Under the Board
       of Trustees’ responding proposal, the grievance-arbitration process would begin with a
       faculty member informally discussing the situation with his or her “Department Head/Chair.”
       If the informal conference did not prompt a solution, the faculty member would be allowed to
       file a formal written grievance with the dean of the college in which the faculty member was
       appointed. The University’s collective-bargaining agreement with its graduate assistants
       employed at the Springfield campus follows a similar grievance-arbitration approach as the
       Board of Trustees’ responding proposal.
¶ 56        The University Statutes provide procedures for faculty discipline. At a minimum, faculty
       members are provided notice and an opportunity for a hearing. Chairs have no authority to
       suspend or discharge tenure-system faculty. Department chairs are obligated, however, to
       report to the dean a faculty member’s failure to do their job. For instance, Ermatinger
       testified to an occasion where a chair reported a faculty member was refusing to
       communicate with the chair. Ermatinger met with the chair and had discussions to work on
       strategies to resolve the issue. Ermatinger described the meetings as sensitive in nature and
       voiced concern over disclosure of the conversation to third-parties, such as the faculty
       member in question.




                                                  -9-
¶ 57                                 13. Reduced Teaching Schedule
¶ 58       Department chairs are allowed to have a reduced teaching schedule to compensate for the
       chair duties. Taylor testified chairs are given teaching relief so they may “function as an
       administrator and do the management and the supervising that that person needs to do.”
¶ 59       Tenure-system faculty members are expected to teach three courses per semester, for a
       total of six classes per academic year. Of the 28 department chairs, 23 teach a half-schedule.
       Chairs are expected to continue their general faculty responsibilities relating to research and
       service to the University. In addition to their faculty duties of advising current students,
       chairs must also advise new students, incoming transfers, and former students seeking to
       complete advanced degrees.

¶ 60                      14. Time Spent on Chair Duties and Responsibilities
¶ 61       The majority of the department chairs and former chairs who testified at the hearing
       reported, as a general rule, they spent approximately one-third, or slightly more, of their time
       discharging chair duties and responsibilities. One chair testified he spent more than half of
       his time performing his chair duties. Another chair testified he spent “significantly more”
       time on his chair functions than his faculty responsibilities. Chairs typically receive
       one-month’s compensation, the equivalent of teaching a summer school course, for serving
       as a chair.

¶ 62                                  15. Strain on Faculty Duties
¶ 63       Branson testified:
                    “As a department chair the scope is much bigger. [You are] responsible for more
               than just yourself and your own classes, your own research. So the biggest difference
               is, I guess, the scope of the work and then the nature of it is *** planning for the
               whole department as opposed to planning your own courses and, again, I think it boils
               down to scope of the work and then the nature of the work is, it’s different to teach a
               class than it is to plan all the classes and make them fit together. It’s a different
               function.”
       With respect to his department, Gilman-Opalsky indicated the faculty lacked a desire to be a
       chair because the duties with such a position are “spate from the normal faculty commitments
       and they *** regrettably crowd out some of the time we can spend on the [those] faculty
       commitments.” Vasquez indicated at one point in her career she resigned from being a chair
       because she was “exhausted” from its responsibilities. Branson indicated at one point in his
       career he resigned from being a chair to have more time to pursue his interests in research
       and professional outreach, “which were very difficult to do when you’re serving as a
       department chair.”

¶ 64                             E. Recommended Decision and Order
¶ 65      In September 2016, the ALJ issued a recommended decision and order. The ALJ (1)
       found the department chairs are neither managerial employees, supervisors, nor confidential
       employees as defined by the Act and (2) recommended the Board certify the Union as the
       exclusive bargaining representative for the chairs.



                                                  - 10 -
¶ 66                             F. The Board of Trustees’ Exceptions
¶ 67       In October 2016, the Board of Trustees filed exceptions to the ALJ’s recommended
       decision and order. The Board of Trustees argued, inter alia, the ALJ erred in concluding the
       department chairs are neither managerial employees, supervisors, nor confidential employees
       as defined by the Act.

¶ 68                              G. The Board’s Decision and Order
¶ 69       In December 2016, the Board issued a decision and order, affirming the ALJ’s
       recommended decision and directing certification of the bargaining unit. The Board found
       the department chairs were entitled to inclusion in the tenure-system bargaining unit because
       they are neither managerial employees, supervisors, nor confidential employees as defined by
       the Act.

¶ 70                                  1. Managerial Employees
¶ 71      The Board rejected the Board of Trustees’ argument suggesting the department chairs are
       managerial employee as defined by the Act. It found:
             “[T]he department chairs at [the] University’s Springfield campus do not have the
             authority and discretion which are necessary to establish managerial status. Rather,
             the University Statutes and the testimony establish that, as in [Board of Trustees of
             Southern Illinois University, 5 PERI ¶ 1197 (IELRB 1988)], the faculty share
             authority with the chairs. In addition, as in [Board of Trustees of Southern Illinois
             University], the chairs’ role is to represent the departments to higher levels of
             administration rather than the reverse. The chairs’ role in the college cabinets is to act
             as liaisons between the deans and the department faculty rather than to exercise the
             type of independent authority to determine the means by which the University’s goals
             will be achieved which is necessary for managerial status. In any event, the
             department chairs’ participation in the college cabinets is not ‘uppermost in
             importance and influence’ among their functions. The chairs’ predominant role is to
             work with the faculty in operating the departments. We conclude that the department
             chairs are not managerial employees.”

¶ 72                                        2. Supervisors
¶ 73       The Board rejected the Board of Trustees’ argument suggesting the department chairs are
       supervisors as defined by the Act. The Board conceded the chairs have the authority to
       perform or to effectively recommend some of the functions of a supervisor with respect to
       adjunct faculty, such as hiring and discharging. However, it found they did not spend a
       preponderance of their employment time supervising adjunct faculty. The Board reasoned:
              “Here, almost all department chairs have a half-time or more teaching load. They also
              perform other duties which are not supervisory, including research, service to the
              community, and their non-supervisory duties as department chairs. Therefore, it is not
              mathematically possible for the department chairs to spend more time on supervisory
              functions than on any one non-supervisory function with respect to adjunct faculty.”




                                                  - 11 -
       The Board also found the chairs did not exercise independent judgment when scheduling
       classes.

¶ 74                                   3. Confidential Employees
¶ 75      The Board rejected the Board of Trustees’ argument suggesting the department chairs are
       confidential employees as defined by the Act. It found:
              “Assuming that it is reasonable to expect that the department chairs will become the
              first step in the grievance procedure in the collective bargaining agreement covering
              the tenure system faculty at the University’s Springfield campus, they still would not
              have access to the type of information [related to the collective-bargaining process
              between labor and management]. Accordingly, we conclude that the department
              chairs are not now and will not become confidential employees.”

¶ 76                                          H. Certification
¶ 77       In January 2017, the Board’s executive director issued an order certifying the bargaining
       unit to include all full-time “tenured and tenure track employees and department chairs.”
¶ 78       The Board of Trustees now seeks direct review of the Board’s decision.

¶ 79                                       II. ANALYSIS
¶ 80       The Board of Trustees argues we should reverse the Board’s decision because it was
       based on a clearly erroneous determination that department chairs at its Springfield campus
       are neither managerial employees, supervisors, nor confidential employees as defined by the
       Act. Both the Board and the Union disagree.

¶ 81                                          A. The Act
¶ 82       The Act grants all educational employees the right to engage in collective bargaining. 115
       ILCS 5/3(a) (West 2016). It excludes from the definition of “ ‘[e]ducational employee’ ”
       those who are managerial employees, supervisors, or confidential employees. Id. § 2(b).
       Managerial employee, supervisor, and confidential employee are terms specifically defined
       by the Act. Id. § 2(g), (n), (o).

¶ 83                                     B. Standard of Review
¶ 84        In reviewing whether the Board erred in determining the department chairs are neither
       managerial employees, supervisors, nor confidential employees as defined by the Act, the
       parties contend we should apply the clearly erroneous standard of review. We agree. The
       Board of Trustees’ argument requires us to consider the Board’s application of the facts to
       the pertinent statutory definitions or exemptions. That is, we are presented with a mixed
       question of fact and law, which warrants application of the clearly erroneous standard of
       review. Board of Education of Glenview Community Consolidated School District No. 34 v.
       Illinois Educational Labor Relations Board, 374 Ill. App. 3d 892, 899, 874 N.E.2d 158, 164
       (2007). We will reverse the Board’s decision only if its determinations concerning the
       applicability of the statutory definitions or exemptions are clearly erroneous. Id. A
       determination will be deemed clearly erroneous if we, based on the entire record, are “ ‘left
       with the definite and firm conviction that a mistake has been committed.’ ” (Internal

                                                 - 12 -
       quotation marks omitted.) Id. (quoting AFM Messenger Service, Inc. v. Department of
       Employment Security, 198 Ill. 2d 380, 393, 763 N.E.2d 272, 280-81 (2001)).

¶ 85                                 C. Board of Trustees’ Burden
¶ 86      Because the pertinent statutory definitions or exemptions preclude educational employees
       from exercising the panoply of rights set forth in the Act, we construe them narrowly. One
       Equal Voice v. Illinois Educational Labor Relations Board, 333 Ill. App. 3d 1036, 1042, 777
N.E.2d 648, 653 (2002). Additionally, the Board of Trustees, as the party asserting the
       exemptions, had the burden of producing sufficient evidence to support its position. Board of
       Education of Glenview Community Consolidated School District No. 34, 374 Ill. App. 3d at
       899.

¶ 87                                    D. Managerial Employees
¶ 88       The Board of Trustees contends we should reverse the Board’s decision because it was
       based on a clearly erroneous determination that the department chairs are not managerial
       employees. The Board of Trustees asserts the record shows the chairs are predominantly
       engaged in executive and management functions and charged with the responsibility of
       directing the effectuation of management policies and practices.
¶ 89       To resolve this issue, we turn to the statutory language and the case law and
       administrative decisions applying that language. In addition, because an identical definition
       for “ ‘[m]anagerial employee’ ” can be found in the Illinois Public Labor Relations Act (5
       ILCS 315/3(j) (West 2016)), we consider case law applying that language. See Chicago
       Teachers Union v. Illinois Educational Labor Relations Board, 296 Ill. App. 3d 785, 791, 695
N.E.2d 1332, 1336 (1998).
¶ 90       Section 2(o) of the Act (115 ILCS 5/2(o) (West 2016)) defines “ ‘[m]anagerial
       employee’ ” as
                “an individual who is engaged predominantly in executive and management functions
                and is charged with the responsibility of directing the effectuation of such
                management policies and practices.”
       Accordingly, to be excluded from collective bargaining as a managerial employee,
       department chairs must be (1) engaged predominantly in executive and management
       functions and (2) charged with the responsibility of directing the effectuation of management
       policies and practices.
¶ 91       The first part of the statutory definition of managerial employee relates to what an
       employee does—the “ ‘executive and management functions.’ ” (Internal quotation marks
       omitted.) American Federation of State, County, & Municipal Employees (AFSCME), Council
       31 v. State, 2014 IL App (1st) 130655, ¶ 20, 25 N.E.3d 52 (Department of Central
       Management Services, respondent (Illinois Commerce Commission)). While the Act does not
       define “executive and management functions,” we have previously found those functions
       relate to “ ‘running an agency or department, such as by establishing policies and procedures,
       preparing the budget, or otherwise assuring that the agency or department operates
       effectively.’ ” Department of Central Management Services v. Illinois Labor Relations Board,
       State Panel, 2011 IL App (4th) 090966, ¶ 134, 959 N.E.2d 114 (quoting Department of



                                                 - 13 -
       Central Management Services/Illinois Commerce Comm’n v. Illinois Labor Relations Board,
       State Panel, 406 Ill. App. 3d 766, 774, 943 N.E.2d 1136, 1143 (2010)).
¶ 92        The first part of the statutory definition also requires the employee to be “engaged
       predominantly” in executive and management functions. To determine whether an employee
       is engaged predominantly in executive and management functions, we look not only to the
       time spent on those functions but also their significance. American Federation of State,
       County, & Municipal Employees (AFSCME), Council 31, 2014 IL App (1st) 130655, ¶ 29.
       That is, we consider whether the functions “are ‘uppermost in importance and influence.’ ”
       Chicago Teachers Union, 296 Ill. App. 3d at 793 (quoting Board of Trustees of Southern
       Illinois University, 5 PERI ¶ 1197).
¶ 93        The second part of the statutory definition relates to how the agency or department is
       run—whether the employee in question has the responsibility of directing the effectuation of
       management policies and practices. Department of Central Management Services, 2011 IL
       App (4th) 090966, ¶ 135. “[M]anagerial employees do not merely recommend policies or
       give advice to those higher up the employment chain, ‘they actually direct the governmental
       enterprise in a hands-on way.’ ” Id. (quoting Department of Central Management
       Services/Illinois Commerce Comm’n, 406 Ill. App. 3d at 775). The requisite responsibility to
       confer managerial status will be found where an employee has (1) the independent authority
       to establish and effectuate policy or (2) the ability to make recommendations that are almost
       always implemented. Id.; see also Office of the Cook County State’s Attorney v. Illinois Local
       Labor Relations Board, 166 Ill. 2d 296, 301, 652 N.E.2d 301, 303 (1995) (“ ‘[A]n employee
       may be excluded as managerial only if he represents management interests by taking or
       recommending discretionary actions that effectively control or implement employer
       policy.’ ” (quoting National Labor Relations Board v. Yeshiva University, 444 U.S. 672, 683
       (1980))).
¶ 94        In Board of Regents of the Regency Universities System v. Illinois Educational Labor
       Relations Board, 166 Ill. App. 3d 730, 737-43, 520 N.E.2d 1150, 1154-59 (1988), this court
       considered whether the Board erred in concluding center directors employed at Sangamon
       State University were not managerial employees as defined by the Act. The center directors,
       along with other staff, operated the university’s public affairs centers. Id. at 737. In
       concluding the center directors were not managerial employees, the Board reasoned, in part,
       the (1) “directors’ authority over the day-to-day operations [was] restricted by other entities,
       and their authority over personnel [was] substantially ‘diffused’ through the entire faculty in
       the process of faculty self-governance” and (2) directors shared “a ‘community of interest’
       with other [faculty members], retain[ed] rank as tenured faculty in academic programs, and
       spen[t] much of their employment time performing duties similar to those of other faculty.”
       Id. at 739.
¶ 95        In reviewing the Board’s decision, we acknowledged the diffusion of governing authority
       practiced by many institutions of higher learning and agreed with the Board’s finding that
       center directors shared a community interest with other faculty. Id. at 742-43. However, we
       concluded the center directors’ duties and responsibilities were such that they should “not be
       in a position requiring them to divide their loyalty to the administration of [the university]
       with their loyalty to an exclusive collective-bargaining representative.” Id. at 743. We found
       the center directors performed a variety of managerial functions through their responsibilities
       and duties, which, in part, related to (1) maintaining the day-to-day operations of the centers,

                                                  - 14 -
       (2) seeking personnel for the center and having absolute power to reject any faculty member
       from working at the center, (3) seeking grants and projects, (4) negotiating on behalf of the
       university with outsiders and faculty over the shape and focus of projects and having the
       responsibility of assuring projects were completed within the objectives and capabilities of
       the center, (5) rejecting proposed projects, (6) having the ability to change the focus of a
       center, (7) matching faculty with projects, and (8) monitoring projects conducted by faculty.
       Id. at 742.
¶ 96       In reversing the Board’s decision, we acknowledged the Board’s decision in University
       Professionals of Illinois, Local 4100, 2 PERI ¶ 1069 (IELRB 1986), which rejected an ALJ’s
       determination that department chairs at Illinois State University and Northern Illinois
       University should be excluded from inclusion in a bargaining unit consisting of
       tenure-system faculty because they were both supervisors and managerial employees as
       defined by the Act. Board of Regents of the Regency Universities System, 166 Ill. App. 3d at
       742. Without addressing the correctness of the Board’s decision, we found it to be
       distinguishable. We found, unlike the department chairs which the Board found to represent
       the faculty and its concerns at the higher level of administration, the center directors
       represented the higher administration in negotiation and otherwise dealing with the faculty
       and the public. Id. Because the Board’s decision was distinguishable, we did not consider it
       further.
¶ 97       Shortly after issuing our decision in Board of Regents of the Regency Universities System,
       the Board issued a decision in Board of Trustees of Southern Illinois University, 5 PERI
       ¶ 1197. In that decision, the Board addressed, in part, whether department chairs employed at
       Southern Illinois University at Carbondale, Southern Illinois University at Edwardsville, and
       Southern Illinois University at Edwardsville School of Dental Medicine were managerial
       employees as defined the Act. The majority of the Board initially acknowledged the question
       presented was a “difficult” one. The majority concluded the chairs were not managerial
       employees, in part, because (1) they represented their departments to higher administration,
       (2) their authority emanated from the faculty as they were subject to recall and votes of
       confidence by the faculty, and (3) their authority was diffused by concurrent faculty votes
       and recommendations or by review by upper management. The majority also found several
       of the chairs’ duties were ministerial, rather than executive or management, functions. In
       part, the majority found the chairs’ duties in assigning and scheduling classes was ministerial
       as it was a routine activity, which relied on faculty preferences, and the chairs were
       powerless to force a faculty member to teach a particular course. The majority also found the
       chairs’ role in disciplinary matters to be negligible, if not nonexistent, given the rarity of such
       action and the fact the dean was ultimately responsible for investigating and imposing
       discipline. The majority concluded the predominant function of department chairs was
       neither executive nor management but rather ministerial and academic.
¶ 98       The Board’s dissenting member found the department chairs to be managerial employees
       as defined by the Act. The dissent found the chairs made a significant number of independent
       recommendations on important personnel and budgetary matters. In part, the dissent
       highlighted the chairs’ roles in (1) hiring, evaluating, and terminating adjuncts; (2) evaluating
       graduate assistants; (3) representing the university in the first step of the grievance process;
       (4) serving as the fiscal officers of departmental budgets; and (5) representing the department
       and the university in accreditation matters. While the dissent agreed with the majority’s

                                                   - 15 -
        conclusion the chairs served the faculty, the dissent also found the chairs served the higher
        administration. In effect, the dissent found the chairs served two masters: the faculty and the
        higher administration. In comparing the chairs’ executive and management functions against
        their other faculty duties and responsibilities, the dissent found the chairs were
        predominantly engaged in the executive and management functions and those functions
        showed they were charged with the responsibility of directing the effectuation of
        management’s policies and practices. In reaching this conclusion, the dissent distinguished
        University Professionals of Illinois, Local 4100, 2 PERI ¶ 1069, noting, unlike the chairs in
        that case which did not independently and effectively make recommendations in important
        employment areas, the chairs’ recommendations were often effective. The dissent found our
        prior decision in Board of Regents of the Regency Universities System, 166 Ill. App. 3d 730,
        “compel[led]” the conclusion the chairs were managerial employees as the center directors in
        that case had comparable, but generally far less, authority than the chairs. Board of Trustees
        of Southern Illinois University, 5 PERI ¶ 1197 (dissenting opinion).
¶ 99        In the present case, the Board, relying primarily on its prior decision in Board of Trustees
        of Southern Illinois University, 5 PERI ¶ 1197, concluded the department chairs are not
        managerial employees as defined by the Act. Again, the Board’s reasoning for its conclusion
        is as follows:
                 “[T]he department chairs at [the] University’s Springfield campus do not have the
                 authority and discretion which are necessary to establish managerial status. Rather,
                 the University Statutes and the testimony establish that *** the faculty share authority
                 with the chairs. In addition, *** the chairs’ role is to represent the departments to
                 higher levels of administration rather than the reverse. The chairs’ role in the college
                 cabinets is to act as liaisons between the deans and the department faculty rather than
                 to exercise the type of independent authority to determine the means by which the
                 University’s goals will be achieved which is necessary for managerial status. In any
                 event, the department chairs’ participation in the college cabinets is not ‘uppermost in
                 importance and influence’ among their functions. The chairs’ predominant role is to
                 work with the faculty in operating the departments.”
¶ 100       In reaching its decision, the Board did not make an express finding as to whether the
        chairs perform executive and management functions. The Board appears to concede the
        chairs perform at least some executive and management functions, given its comments
        concerning the chairs’ participation in college cabinets (leadership committees) and its
        finding indicating “[t]he chairs predominant role is to work with the faculty in operating the
        departments.” (Emphasis added.) See also Department of Central Management Services,
        2011 IL App (4th) 090966, ¶ 134 (finding executive and management functions include
        running a department and assuring it operates effectively). Before this court, neither the
        Board nor the Union address whether the chairs perform executive and management
        functions.
¶ 101       Based on the record before us—and in the absence of any argument to the contrary—we
        conclude the department chairs perform executive and management functions. As the Board
        of Trustees asserts, chairs are responsible for (1) hiring, evaluating, and removing adjuncts;
        (2) controlling their departmental budgets; (3) ensuring various academic and accreditation
        reports are completed; and (4) maintaining the student population. In addition, chairs (1)
        attend leadership meetings; (2) oversee the hiring, supervising, and evaluating of graduate

                                                   - 16 -
        assistants; (3) ensure course schedules are prepared and submitted to the dean; and (4) handle
        disputes between faculty and complaints raised by students and University support staff. In
        short, the chairs are responsible for running their departments. See Board of Regents of the
        Regency Universities System, 166 Ill. App. 3d at 742 (finding the center directors performed
        managerial functions based on their responsibilities and duties relating to running the
        university’s public affairs centers).
¶ 102       In reaching its decision, the Board found “the department chairs’ participation in the
        college cabinets [(leadership meetings)] is not ‘uppermost in importance and influence’
        among their functions.” It also, again, found “[t]he chairs’ predominant role is to work with
        the faculty in operating the departments.” Before this court, the Board asserts:
                “[T]o the extent that chairs exercise independent authority to hire or discharge
                adjuncts, those functions are not ‘uppermost in importance and influence.’ [Citation.]
                Chairs thus are not predominately engaged in that activity. Rather, *** their
                predominant role is to work with the faculty in operating the department.”
        The Union argues, citing our decision in Board of Regents of Regency Universities System,
        the managerial exclusion does not apply because the evidence showed the chairs spent a
        majority of their time on faculty, as opposed to managerial, duties.
¶ 103       We initially reject the Union’s argument as it is contrary to established case law. In
        Board of Regents of the Regency Universities System, 166 Ill. App. 3d at 743, we noted, given
        the fact the center directors had half-time faculty appointments, the evidence was close as to
        whether they spent a sufficient portion of their time on managerial duties to be considered
        engaged predominantly in executive and management functions. However, because the
        predominance issue had neither been addressed nor considered by the Board, we did not
        address the issue further. Id. Thereafter, in Board of Trustees of Southern Illinois University, 5
        PERI ¶ 1197, the Board addressed the “predominance” issue. It found “ ‘predominantly’ ”
        was not a pure quantity of time measurement—it was not a “50-percent-plus-one-test.” Id.
        Rather, it included a consideration of whether the management and executive functions were
        “ ‘uppermost in importance and influence.’ ” Id. Our courts have since adopted the Board’s
        predominance analysis. See Chicago Teachers Union, 296 Ill. App. 3d at 793 (citing Board of
        Trustees of Southern Illinois University, 5 PERI ¶ 1197); American Federation of State,
        County, & Municipal Employees (AFSCME), Council 31, 2014 IL App (1st) 130655, ¶ 29.
        Accordingly, even if we found the record supported a finding the chairs spent a majority of
        their time on faculty duties, that finding alone would not preclude a finding of managerial
        status.
¶ 104       As to the Board’s findings and argument before this court, we again note the Board does
        not address the majority of the executive and management functions performed by the
        department chairs and whether those functions can be considered uppermost in importance
        and influence. In its written decision, the Board found “the chairs’ participation in the college
        cabinets [(leadership meetings)] is not ‘uppermost in importance and influence’ among their
        functions.” Before this court, the Board further argues the chairs’ authority to hire and
        discharge adjuncts is “not ‘uppermost in importance and influence.’ ” We reject the Board’s
        conclusory findings and argument. On a campus which employs 193 full-time faculty
        members and 165 adjunct faculty members, we find the function of hiring, evaluating, and
        discharging the adjunct faculty to be of the uppermost in importance and influence. We also
        find the chairs participation in college cabinet meetings, where discussion occurs concerning

                                                    - 17 -
        the college budgets, the direction of the college, faculty resources, and strategic and policy
        issues, to be of the uppermost in importance and influence. These executive and management
        functions, amongst others, have a direct and critical impact on the University, the campus,
        and the individual colleges and departments. While the evidence varied as to the amount of
        time chairs spent on their departmental duties, it is clear those duties were of the uppermost
        in importance and influence. As the Board of Trustees argues, we find the record shows
        department chairs are predominantly engaged in performing their executive and management
        functions.
¶ 105       In reaching its decision, the Board, relying primarily on its prior decision in Board of
        Trustees of Southern Illinois University, 5 PERI ¶ 1197, found department chairs did not have
        the requisite responsibility for running their departments to be considered managerial
        employees. Specifically, the Board found chairs (1) shared their decision-making authority
        with other faculty members, (2) represented the departments to higher levels of
        administration rather than the reverse, and (3) did not exercise the type of independent
        authority—at least as it related to their participation in college cabinets—to determine the
        means by which the Board of Trustees’ goals would be achieved. Before this court, the
        Board, continuing to rely on Board of Trustees of Southern Illinois University, 5 PERI ¶ 1197,
        asserts the chairs do not meaningfully direct the effectuation of departmental policies and
        practices given the fact the (1) University system operates under a model of shared
        governance, (2) chairs’ authority emanates from the faculty, and (3) chairs often work
        collaboratively with the faculty to fulfill the academic mission of the department. The Union
        makes similar assertions.
¶ 106       We recognize the diffusion of governing authority practiced by many institutions of
        higher learning and agree with the Board’s finding the department chairs share a community
        interest with other faculty in fulfilling the academic mission of their respective departments.
        However, as we found in Board of Regents of the Regency Universities System, 166 Ill. App.
3d at 742-43, a community interest and the diffusion of governing authority alone do not
        preclude a finding of managerial status under the Act. See also Department of Central
        Management Services, 2011 IL App (4th) 090966, ¶ 186 (“[E]xclusivity in the
        implementation of management policy is not a requirement under that Act.”).
¶ 107       The evidence showed the department chairs had independent authority to establish and
        effectuate departmental policy. As provided in the University Statutes, chairs are
        “responsible for the formulation and execution of departmental policies.” We acknowledge
        many chairs collaborate with their fellow faculty members in fulfilling their executive and
        management duties. However, the chairs are not required to do so. That is, the chairs exercise
        their independent judgment in deciding when it is appropriate or necessary to collaborate
        with their colleagues. The chairs’ consultation does not abdicate their independent judgment.
        The chairs alone are responsible for fulfilling their executive and management duties. The
        means by which the chairs execute their duties establish and effectuate departmental policy.
        The execution of these duties has a direct impact on the working conditions of the
        tenure-system faculty. That is, the chairs have the power to affect the working conditions of
        their colleagues. While several of the chairs’ decisions are reviewed by higher level
        administration, the evidence shows the chairs’ decisions are often effective. See Department
        of Central Management Services, 2011 IL App (4th) 090966, ¶ 135 (noting managerial status
        will be found where an employee has the ability to make recommendations that are almost

                                                  - 18 -
        always implemented). Additionally, while the faculty may move to remove a sitting chair, a
        dean may object to such removal, which would require the faculty to take additional
        procedures to attempt to override the dean’s objection.
¶ 108        The evidence also showed the department chairs are responsible with effectuating
        University and college policies. As provided in the University Statutes, chairs are
        “responsible for *** the execution of [u]niversity and college policies insofar as they affect
        the department.” We agree with the Board’s finding the chairs represent the faculty before
        the Board of Trustees. However, the evidence also shows the chairs represent the Board of
        Trustees before the faculty. While a department’s faculty selects a proposed chair, the dean
        must review that selection and the chair must receive a recommendation of appointment by
        the president and chancellor/vice president. As Taylor explained, while the appointment of a
        chair involved significant collaboration with a department’s faculty, the Board of Trustees
        did not allow the faculty to directly appoint a chair because the chair was also responsible for
        carrying out the agendas of the college and the Board of Trustees. The evidence shows the
        chairs currently resolve grievances, and it is expected they will continue to do so under the
        first contract of the tenure-system faculty bargaining unit. That is, the chairs are in a position
        to resolve grievances in the interest of the Board of Trustees. At college cabinet meetings, the
        chairs discuss with the dean various issues concerning the college, and the dean may task the
        chairs with handling assignments delegated from the provost’s office. Chairs are also
        responsible for representing the University in accreditation matters. Importantly, unlike a
        department’s faculty, a dean has the ability to unilaterally remove a sitting chair.
¶ 109        We find the record demonstrates the department chairs have the requisite responsibility of
        directing the effectuation of management policies and practices to be considered a
        managerial employee. In sum, the record shows department chairs are managerial employees
        as defined by the Act. The Board’s decision to the contrary is clearly erroneous.
¶ 110        Our supreme court has stated the managerial exclusion “is intended to maintain the
        distinction between management and labor and to provide the employer with undivided
        loyalty from its representatives in management.” Chief Judge of the Sixteenth Judicial Circuit
        v. Illinois State Labor Relations Board, 178 Ill. 2d 333, 339, 687 N.E.2d 795, 797 (1997); see
        also Chicago Teachers Union, 296 Ill. App. 3d at 793-94. As it stands, the Board’s decision
        requires the department chairs to divide their loyalty between the University’s administration
        and the tenure-system faculty bargaining unit. Such a decision cannot stand.

¶ 111                                    III. CONCLUSION
¶ 112      We reverse the Board’s decision.

¶ 113      Reversed.




                                                    - 19 -